Citation Nr: 1047102	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, to 
include as a manifestation of an undiagnosed illness, to include 
as secondary to service-connected bipolar disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome as due to an undiagnosed illness, to include as 
secondary to service-connected bipolar disorder or service-
connected lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain with disc disease with radicular symptoms 
prior to January 8, 2009, and in excess of 20 percent after 
January 8, 2009.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for tendonitis, right elbow.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for tendonitis, left elbow.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for cervical strain.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder strain.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to 
March 1988, from January 1991 to May 1991, from August 2001 to 
November 2001, and from January 2004 to March 2005.  He served in 
the Army National Guard of Texas from August 1991 to December 
1995.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a September 2006 decision, the RO, in pertinent part, (1) 
denied service connection for a sinus condition and chronic 
fatigue syndrome; (2) granted service connection for lumbar disc 
disease and spondylolisthesis, and awarded a 10 percent 
evaluation; (3) granted service connection for tendonitis, right 
elbow, and awarded a 10 percent evaluation; (4) granted service 
connection for cervical strain, and awarded a 10 percent 
evaluation; (5) granted service connection for tendonitis, left 
elbow, and awarded a noncompensable evaluation; and (6) granted 
service connection for left shoulder strain, and awarded a 
noncompensable evaluation.  All effective dates are March 23, 
2005.  

In a May 2007 decision, the RO increased the evaluations for left 
shoulder strain and tendonitis, left elbow, to 10 percent, 
effective March 23, 2005.  

In a July 2009 decision, the RO recharacterized the lumbar spine 
issue as lumbosacral strain with disc disease with radicular 
symptoms, and awarded a 20 percent evaluation, effective January 
8, 2009.  

The chronic sinusitis, chronic fatigue syndrome, and lumbar spine 
issues have been recharacterized to better reflect the Veteran's 
contentions and the medical evidence.

In a June 2008 decision, the RO recharacterized the PTSD and 
depression claims as bipolar disorder, and increased the 
evaluation to 30 percent, effective December 19, 2007.  The 
Veteran filed a notice of disagreement, but did not perfect his 
appeal by submitting a substantive appeal.  The Board may only 
exercise jurisdiction over an issue after an appellant has filed 
both a timely notice of disagreement to a rating decision denying 
the benefit sought and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  Because the RO 
has not taken any action to indicate to the Veteran that the 
issue remains on appeal, the requirement that there be a 
substantive appeal is not waived.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran submitted a statement in July 2006 that he is no 
longer able to work because of his service-connected 
disabilities.  When the issue is raised by the evidence of 
record, the Board must adjudicate the issue as part of the claim 
for an increased rating.  As such, the issue is properly before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims, and to ensure a complete 
and adequate record for rating purposes.

Chronic Fatigue Syndrome

The Veteran claims entitlement to service connection for chronic 
fatigue.  He asserts that he either developed this condition 
during his 2004-2005 deployment to Iraq or as a result of his 
service-connected bipolar disorder.

The evidence of record indicates long standing complaints of 
fatigue and musculoskeletal problems, beginning during service.  
Some of these records indicate that these complaints are related 
to the Veteran's service-connected psychiatric disorder.  The 
March 2006 VA examiner opined that the Veteran's fatigue was 
subjective.  The Veteran's representative complains of 
inadequacies in the March 2006 examination, specifically that the 
examination was cursory and did not address the Veteran's 
secondary service connection theory.  The Board agrees.  On 
remand, a VA examination is required to consider the evidence of 
record in its entirety and obtain an adequate opinion regarding 
any nexus between any chronic fatigue syndrome and service or the 
Veteran's service-connected bipolar disorder.

Chronic Sinusitis

The Veteran claims entitlement to service connection for chronic 
sinusitis.  He asserts that he either developed sinusitis during 
active service or as a result of his service-connected bipolar 
disorder.

STRs are negative of any complaints of, treatment for, or 
diagnosis of sinusitis.  

During the March 2006 examination, the Veteran complained of 
sinus congestion.  He reportedly had nasal septum surgery in 
2002, which would have been during his service with the National 
Guard and the year following his 2001 active duty service period.  
Upon physical examination, the nasopharynx was clear with no 
evidence of rhinitis, allergic or purulent.  The examiner 
diagnosed subjective congestion.  

VA treatment records dated March 2006 to December 2008 show a 
current diagnosis of chronic sinusitis.  Although it does not 
appear that the Veteran was actually treated for this condition, 
these records indicate a possible link between service and any 
current sinus problems.  Another examination is needed to resolve 
this issue.  

In addition, the RO did not attempt to obtain treatment records 
from the Veteran's 2002 nasal surgery.  This must be done.  

Cervical Strain

A November 2010 brief submitted by the Veteran's representative 
indicates that the Veteran's symptoms are worse.  Thus, because 
the Veteran's representative stated that the Veteran's condition 
has worsened since his last VA examination, a new VA examination 
should be provided to assess the current severity of the 
Veteran's service-connected cervical strain.  See 38 C.F.R. § 
3.159(c).

In addition, the Veteran's representative stated that additional 
evidence concerning the Veteran's cervical spine disability was 
attached to the brief.  However, no such evidence is in the claim 
file.  The absence of the additional evidence in the file should 
be clarified with the representative.

Back, Left Shoulder, Left and Right Elbows

In the November 2010 brief, the Veteran's representative 
complains of inadequacies in the June 2009 examination.  She 
contends that the June 2009 examiner failed to address whether 
the Veteran's range of motion for his left shoulder and elbows 
were further limited after repetitive testing.  

In evaluating disability of the joints, functional loss due to 
pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The June 2009 examiner inquired about the Veteran's pain on 
motion, but did not inquire about additional functional 
impairment of his low back, left shoulder, and elbows with 
repetitive use.  The Veteran complained of limitation with use of 
the joint during the examination.  A remand is required to obtain 
an adequate VA examination. 

The Veteran's representative further contends that the RO failed 
to consider the possible need for extraschedular evaluations.  
The June 2009 VA examination report establishes that the Veteran 
is currently a student.  However, in correspondence dated July 
2006, the Veteran stated that he was returning to school because 
his service-connected disabilities made him "unsuitable" to 
work in his field and "unable to secure gainful employment 
otherwise."  Therefore, on remand, the RO must consider whether 
referrals for extraschedular evaluations are necessary.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

TDIU

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2010).

The Veteran's currently assigned service-connected disability 
ratings of 30 percent for bipolar disorder, 20 percent for 
lumbosacral strain with disc disease with radicular symptoms, 10 
percent for tendonitis, right elbow, 10 percent for tendonitis, 
left elbow, 10 percent for left shoulder strain, and 10 percent 
for cervical strain do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

However, even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), referral 
to the Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
veteran nonetheless is unable to secure or follow a substantially 
gainful occupation as a result of service connected disabilities.  
38 C.F.R. § 4.16(b).

Based on the foregoing, the issues of entitlement to extra-
schedular compensation for the Veteran's service-connected 
disabilities (other than bipolar disorder) and for TDIU should be 
remanded for referral to the Director of the Compensation and 
Pension Service in accordance with 38 C.F.R. § 3.321(b)(1) and 38 
C.F.R. 
§ 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to report where he 
received treatment for sinusitis in 2002 
and request records from those sources.

2.	Schedule the Veteran for a VA examination 
to determine whether he currently has any 
sinus disability.  The claim file and a 
copy of this remand must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  Based on 
the review and the physical examination, 
the examiner is to render an opinion as to 
whether it is at least as likely as not 
that the Veteran has chronic sinusitis 
and, if so, whether it is related to his 
service or his service-connected bipolar 
disorder.

3.	Schedule the Veteran for a VA chronic 
fatigue syndrome examination.  The claim 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
opine as to whether a diagnosis of chronic 
fatigue syndrome is warranted, and if 
found:

(a)	Provide an opinion as to whether it 
is at least as likely as not that 
chronic fatigue syndrome began during 
service.  If not,

(b)	Provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's service-connected bipolar 
disorder caused or aggravated the 
chronic fatigue syndrome.

The examiner should discuss whether cited 
instances of fatigue and/or 
musculoskeletal pains during and after 
service are initial manifestations or 
precursors of chronic fatigue syndrome.  
To the extent possible, the examiner 
should state the date of onset of chronic 
fatigue syndrome.  A full and complete 
rationale for all conclusions and opinions 
expressed is required.

4.	Schedule the Veteran for a VA joints 
examination.  The examiner should fully 
describe all current impairments of the 
Veteran's service-connected low back 
disability, neck disability, bilateral 
elbow disability, and left shoulder 
disability, to include observable 
manifestations of pain upon range of 
motion testing and limitation of motion 
after repetitive testing, and 
identification and description of any 
neurological manifestations or impairment 
associated with the low back disability.  
All indicated tests and studies should be 
performed.  As to any neurologic 
abnormality identified, including 
neuropathy, radiculopathy, and/or bladder 
or bowel  impairment, the examiner is to 
provide an opinion as to whether it is at 
least as likely as not secondary to, or is 
otherwise related to, the Veteran's 
service-connected low back disability.

5.	Refer the Veteran's claims for increased 
rating for a lumbar spine disability, 
bilateral elbow tendonitis, left shoulder 
strain, and cervical strain and 
entitlement to TDIU to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. 
§ 3.321(b) and 38 C.F.R. § 4.16(b).

6.	Review the claim file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate 
the claims.  If any of the claims continue 
to be denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


